Error to the Superior Court of Cook County.This case was affirmed because the questions of fact were properly submitted to and determined by the jury and upon the authority of Theobald v. C., M. & St. P. Ry. Co., 75 Ill. App. 216, and Chicago City Bail way Co. v. Canevin, 72 Ill. App. 81. The court submitted special interrogatories to the jury of its own motion which tvere not submitted to counsel before argument. Ho exception was taken at the time. Held, the objection came too late upon motion for new trial. Sterling v. Grove, 56 Ill. App. 370; see also Harp v. Parr, 1.68 Ill. 459.